Case: 17-50513      Document: 00514367075         Page: 1    Date Filed: 02/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-50513
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      February 28, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

DIANNA DENISE TORRES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:16-CR-1979-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dianna Denise Torres appeals her 24-month below-guidelines sentence
imposed following her guilty plea to importation of marijuana and possession
with intent to distribute marijuana.             She argues that her sentence is
substantively unreasonable because the district court imposed a sentence
greater than necessary based on an improper evaluation of the seriousness of
her offense. Her contention is that she was entitled to a further downward


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50513     Document: 00514367075     Page: 2    Date Filed: 02/28/2018


                                 No. 17-50513

variance because she waived her constitutional rights when she was arrested
by disclosing her relevant conduct, which resulted in a substantial increase in
her base offense level.
      A properly preserved challenge to the substantive reasonableness of a
sentence will be reviewed by this court for abuse of discretion. Gall v. United
States, 552 U.S. 38, 51 (2007). The record reflects that the district court
considered the arguments of the parties, the aggravating and mitigating
circumstances, and Torres’s allocution. Further, the district court identified
the basis for its findings that the preponderance of evidence supported the drug
quantity attributed to Torres and also provided specific reasons for increasing
the base offense level for her use of her minor children.
      Torres’s disagreement with the propriety of the sentence or the weight
given to the 18 U.S.C. § 3553(a) factors by the district court does not suffice to
rebut the presumption of reasonableness that applies to her below-guidelines
sentence. See Gall, 552 U.S. at 51; United States v. Simpson, 796 F.3d 548,
557 & n.51 (5th Cir. 2015). She has failed to show that her sentence does not
account for a factor that should receive significant weight, gives significant
weight to an irrelevant or improper factor, or represents a clear error of
judgment in balancing sentencing factors. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009). The sentence is AFFIRMED.




                                        2